Texas Writ Works
                                   6804-E Hwy 6 South #525
                                     Houston, Texas 77083
                                         (832) 794-3787
                                      Fax: (281)277-8734
                                    texaswritworks(a),aol .com
January 20, 2014

Office of the Clerk
                                                                           FILED IN
First Court of Appeals                                               1STCOURT OF APPEALS
301 Fannin Street                                                      HOUSTON, TEXAS
Houston, Texas 77002-2066
                                                                      JAN 23 2015
                                                                    CHRISTOPHER A. PRINE
Attn: Jessie                                                      CLERK.


Re:    Request for Reproduction Costs of Clerk & Reporter's Records for: Williams v. State,
       Case Numbers: 01-13-00111-CR and No. 01-13-00361-CR.



Dear Sir/Madam:


       I am interested in purchasing a copy of the Clerk and Reporter's records (only) for the
above-styled and numbered cases. Please do a page count and advise me of what the
reproductions costs involved are for these two cases at my address, email or phone listed above.

       Thank you for your kind attention to this matter.

Sincerely,

David C. Bolton
Certified Paralegal
Cc: File
 i-         Vrit Works;
      i   ' ilwyf.Soulh:                                     21 "JAW           c* PW 1 t
..;lliHii(lon.'Ti.'xas 77i)X3




                                Offiee ofttiaCjerk
                                First Court ofAppeals,
                                301 Fannin Styreet
                                Houston, Texas 77002--2066
                                                                                                    RECEIVED
                                                                                           FIRST COURTOF APPEALS
                                                                                                HOUSTON. TEXAS


                                                                                                 JAN£32tW
                                                                                           CHRISTOPHER A. PRINE
                                                                                          CLERK ^______
                                                                                                                      =J


                                    •-7 ••t-"Ci022@.S&!3S    i''l''i'i^u'hiii'ihl'»liiWI)llllJi'»l'ni''ilj'If''i!''